Citation Nr: 1202663	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for stasis dermatitis with sacral ulcers.

2.  Entitlement to service connection for a right ankle injury.

3.  Entitlement to service connection for a left arm scar.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right carpal tunnel syndrome, claimed as nerve damage, severe carpal tunnel syndrome, right hand and right arm.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for surgical removal of a severe infected saliva gland due to calcified stone.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for penile stricture, status post lysis of adhesions with residual urinary incontinence, claimed as scar tissue-bladder/penis requiring surgical correction.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that hearing is associated with the claims file.

For the reasons explained below, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of the Veteran's claim for a higher initial rating for his service-connected stasis dermatitis with sacral ulcers and, therefore, the Board has jurisdiction over this claim.  Thus, the issues presented on appeal on the cover page have been modified to add the TDIU issue.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is warranted to address the Veteran's claims for an initial increased rating for stasis dermatitis with sacral ulcers; service connection for right ankle injury and left arm scar; compensation for right carpal tunnel syndrome, surgical removal of a severe infected saliva gland due to calcified stone, and penile stricture, status post lysis of adhesions with residual urinary incontinence under 38 U.S.C.A. § 1151; and entitlement to a total disability rating based on individual unemployability (TDIU).

Regarding the Veteran's claim for an increased rating for stasis dermatitis with sacral ulcers, the record reflects that the last VA examination was conducted in October 2004.  In a November 2008 VA treatment report, the ulcer measurement was noted to be 12 cm by 6 cm and described as uncomfortable and somewhat unstable with occasional breakdown.  It was further noted that the Veteran would likely benefit from excision of the scar and closure.  According to a January 2009 statement, the Veteran reported that his scars are open and excreting fluid.  Given the above, as well as the Veteran's other reports concerning the worsening of his condition, a remand is required in order to conduct a new examination for purposes of assessing the current severity of his skin disability.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the Veteran's claims for service connection for a right ankle injury and a left arm scar, VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Service treatment reports reflect complaints of soreness of right ankle pain in December 1977 and treatment of a superficial laceration of the left lateral dorsal forearm in February 1976.  According to an August 2009 VA treatment report, examination revealed both lower extremities were slightly swollen and slightly pink and focal tenderness of the medial ankle of the right leg.  At that time, the diagnosis was venous stasis edema of the legs.  The Veteran is currently service connected for stasis dermatitis.  During the February 2011 hearing, the Veteran presented testimony that his ankle continues to give out.  He further reported that, while in service, the tendon on his left arm was cut with a knife.  In light of the above noted evidence and the Veteran's testimony, the Board finds that a VA examination is required to ascertain whether any or all of the claimed disorders may be attributed to the Veteran's period of active service.

Regarding the Veteran's claims pursuant to 38 U.S.C.A. § 1151, he contends that, as a result of gastric bypass surgery in May 2003 and complications incurred during a long post-surgery hospitalization, he sustained right carpal tunnel syndrome, severe infected saliva gland due to calcified stone necessitating surgical removal, and penile stricture, status post lysis of adhesions with residual urinary incontinence.  The Veteran was provided a VA examination regarding right carpal tunnel syndrome and penile stricture in October 2004.  Unfortunately, the medical opinions that were provided as part of that examination report are not sufficient to allow the Board to make a final determination with respect to the Veteran's 1151 claims.  In that regard, the October 2004 VA examiner indicated that the Veteran's penile strictures and carpal tunnel syndrome are events that were not reasonably foreseeable at the time of surgery.  He further noted that it would not be possible to find fault on the part of the Department without reviewing the hospital/nursing records and policy and procedure manual and finding deviations from policy.  Instead of obtaining these materials and then returning the medical opinion to the examiner for clarification, the RO instead erroneously proceeded to adjudicate the claim on the merits without first obtaining these obviously pertinent records.  

Because the examiner was not able to consider "all procurable and assembled data" that might reasonably illuminate the examiner's medical analysis, a remand is required.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, a physician providing a nexus opinion must be "informed of the relevant facts."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Since that did not occur in this case, a remand is required.  

Finally, it is noted that, while the claims file does contain some VA treatment records, including records from November 2005 through August 2009, no VA reports regarding the May 2003 gastric bypass surgery and postoperative treatment are of record even though the Veteran was hospitalized for approximately four months following this surgery.  In addition, during the February 2011 Travel Board hearing, the Veteran reported that he was been treated at the San Francisco VA Medical Center (VAMC), the Martinez VAMC, including the Mather VA Outpatient Clinic (VAOPC), the Boise VAMC, the Puget Sound VAMC, as well as at Marshall Hospital.  While some records from these facilities have been associated with the claims file, it appears that the vast majority of them have not.  Accordingly, a remand is required in order to accomplish this records development.  On remand, the Agency of Original Jurisdiction (AOJ) also should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained for purposes of making sure that all records have been obtained for consideration.  See 38 C.F.R. § 3.159.

Given the above, an additional VA examination is warranted on remand as this case involves complex questions of a medical nature, and the Board must rely upon competent medical evidence to clarify and resolve such questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA examiner should review the claims file and provide a medical opinion speaking to the care that the Veteran received at the VA Medical Centers in and subsequent to May 2003, with particular attention to the Veteran's contentions of VA negligence.

Finally, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Here, during the February 2011 Travel Board hearing, the Veteran asserted that he is not able to work because of his service-connected disability.  Therefore, the Board finds that the issue of a TDIU has been raised by the record.  Accordingly, a TDIU claim must be considered upon remand.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate VCAA duty to notify notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

2.  Contact the Veteran and request that he identify all VA and private facilities, and the pertinent time periods, from which he has received treatment for any of the conditions claimed on appeal.  Based on the Veteran's response, take appropriate action, after obtaining any required releases, to obtain records from any identified locations that are not otherwise already covered by the development directions set forth below.  

3.  All VA medical records related to the Veteran's May 2003 gastric bypass surgery and postoperative treatment, including the approximately four months of post-operative hospitalization records, must be obtained and associated with the record.  All treatment records leading up to the surgery, any pre-surgery consultation reports, informed consent forms, and the complete surgical and hospitalization records concerning the surgery in question, including all progress notes, nurses notes, and consultation reports, must be obtained and associated with the claims file.  

4.  All pertinent records of treatment from the San Francisco VAMC, the Martinez VAMC, including the Mather VAOPC, the Boise VAMC, and the Puget Sound VAMC, that have not already been obtained from February 1978 to the present that relate to any of the claims on appeal should be obtained and associated with the record.  

5.  After obtaining any required release from the Veteran, all records of treatment received by him at the Marshall Hospital should be obtained and associated with the record.  

6.  Following the completion of all of the above actions, schedule the Veteran for a VA dermatological examination to identify all impairment arising from the Veteran's service-connected stasis dermatitis with sacral ulcers, as well as the claimed left arm scar.  The claims folder must be made available to the examiner for review.  Any tests or studies deemed helpful by the examiner, if any, should be performed in conjunction with the examination.  

As part of the examination, the examiner should address, in percentage terms, the extent of coverage of both total body and exposed body areas affected by stasis dermatitis. The examiner should address whether the Veteran's disability required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  If so, the approximate dates of those periods when such therapy was required must be clearly articulated.  

In addition, the examiner is requested to provide an opinion concerning whether it is at least as likely as not, i.e., at least a 50 percent probability or more, that any left arm scar is related to an event, injury, or disease in service.  

Finally, the examiner is requested to fully describe each scar, including the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage), is superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); and whether the scar is tender and painful, or superficial and painful on examination; and whether the scar has produced limitation of function, and if so, what limitation of function (e.g., limitation of motion, neurological impairment or pain with use.)

7.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical doctor, or doctors, to determine whether additional disability currently exists that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, to include right carpal tunnel syndrome (including nerve damage), surgical removal of a severe infected saliva gland due to calcified stone, and penile stricture, status post lysis of adhesions with residual urinary incontinence.  The examiner should review the entire claims folder and express opinions regarding the following questions:

(a) Is it at least as likely as not that the Veteran has additional disability to include right carpal tunnel syndrome, surgical removal of a severe infected saliva gland due to calcified stone, and/or penile stricture, status post lysis of adhesions with residual urinary incontinence due to either surgery performed by VA in 2003 or as the result of any postoperative care performed by VA? 

(b) If so, is the additional disability:

(1) due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the surgical treatment and postoperative care; or

(2) from an event not reasonably foreseeable.

The physician should adequately summarize the relevant history and clinical findings, and provide a detailed supporting rationale for all opinions expressed.  

8.  Schedule the Veteran for a Social and Industrial survey to ascertain if the Veteran's service-connected disability alone precludes him from securing and maintaining substantially gainful employment in light of his work history and level of education.

9.  Following the completion of the above, readjudicate the claims on appeal, including the claim for entitlement to TDIU.  If any claim is not granted to the Veteran's satisfaction, send both he and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

